Title: From George Washington to Colonel Samuel Blachley Webb, 17 July 1777
From: Washington, George
To: Webb, Samuel Blachley



Dr Sir
Camp at the Clove [N.Y.] July 17th 1777.

I have been favoured with Yours of the 16th and am much obliged by your care and attention in forwarding the Spirits & Wine.
I am happy to hear you entertain hopes of recruiting your Regiment. It is a desirable Object and I shall be well pleased, as I am persuaded you will, when it is effected.
You will make out an Exact List of your Officers and the dates of their Appointments and transmit it to me, after which, Commissions shall be made out & sent. Be particular as to the Times of their Appointment,

that the Commissions may be filled up as they should—Otherwise there will be confusion & Complaints. I am Dr Sir Yr Aff: Hbl. servt

Go: Washington

